Mr. Justice HutchisoN
delivered the opinion of the Court.
A registrar of property recorded a mortgage subject to the curable defect that the instrument did not show the civil status of a mortgagor beyond the fact that she was of age.
The mortgage was executed by an agent and attorney in fact and was accompanied by a power of attorney executed nearly nine years prior to the date of the mortgage. Prom the power of attorney it appears that the mortgagor in September, 1923, was of age, single, a property owner and a resident of Ponce.
Appellant relies on Colón v. Registrar, 22 P.R.R. 510, and section 102, subdivision 31 of the Law of Evidence, which specifies as a disputable presumption: “That a thing once proved to exist continues as long as is usual with things of that nature.”
A young woman may remain unmarried for eight or nine years after becoming of age. We are not prepared to say that this is “usual with things of that nature.” See Figueroa v. Registrar, 31 P.R.R. 360, and authorities cited.
The doctrine of Colón v. Registrar, supra, can not with safety be extended to cover a period like that in the instant case of more than eight years intervening between the date of the power of attorney and that of the instrument presented for record.
The ruling appealed from must be affirmed.